Citation Nr: 0210491	
Decision Date: 08/26/02    Archive Date: 09/05/02

DOCKET NO.  99-08 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for stage I 
spondylolisthesis with lumbar degenerative joint disease.

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. Ward, Associate Counsel







INTRODUCTION

The veteran had active service from December 1952 to December 
1954.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania, which denied the veteran's claim of 
entitlement to service connection for stage I 
spondylolisthesis with lumbar degenerative joint disease 
(hereinafter back condition).

The veteran submitted a notice of disagreement in February 
1999, and after issuance of a statement of the case in March 
1999, perfected an appeal in May 1999.

The veteran requested a personal hearing before a hearing 
officer at the RO in may 1999.  After notice of the scheduled 
date, the veteran canceled the hearing.  Since there has been 
no motion filed for a new hearing, the Board will proceed 
with the processing of the case as if the request for hearing 
has been withdrawn.  

When this claim was previously before the Board in September 
2000, it was remanded for further development.  The requested 
development has been completed, and the issues are now ready 
for adjudication.


FINDINGS OF FACT

1. All relevant evidence necessary for disposition of the 
veteran's appeal has been obtained and associated with the 
claims file.

2. Clear and unmistakable evidence establishes that the 
veteran's back condition preexisted entrance into active 
service.

3. The veteran did not sustain any permanent increase in the 
severity of his preexisting back condition during active 
service or within the first year thereafter.

4. Arthritis was first shown many years after service.


CONCLUSION OF LAW

A low back disability was not incurred in or aggravated by 
active service, and arthritis may not be presumed to have 
been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 
1111, 1112, 1113 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.304(b), 3.306(a), (b), 3.307, 3.309 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran essentially concedes that he had a back 
disability prior to entrance into active service, but he 
argues that his disability was aggravated by military 
service.

The veteran's service medical records are presumed missing as 
"fire related" (meaning that any records on file in 1973 
would have been in the area destroyed by a fire that year).  
The RO has been unable to obtain all of the medical records 
despite exhaustive efforts.

Factual Background

The veteran filed a claim for service connection for his back 
condition in August 1998.  He asserted that the condition 
pre-existed service, that he entered service with a back 
brace and was hospitalized for 29 days right after entry into 
the army.  An attached statement dated July 1998 asserted 
continuous treatment for his back condition during military 
service.  After separation from service, he alleged treatment 
for an aggravated back condition by private physicians, whom 
he states are now deceased.

With his claim, the veteran submitted a note dated "1989" 
"[f]rom the desk of Dr. A.J. Majzlik", which indicates 
"spondylolisthesis grade #2 L5; decreased L5-S1 disc space; 
large osteophytes present at the mid thoracic vertebral 
levels; osteoarthritic changes entire spine; a levo C type 
scoliosis is evident in the lumbar spine with compensation."

Military records provided by the veteran include 
correspondence from US Army Infirmary, Atlanta General Depot, 
Atlanta, Georgia, dated in April 1953, which shows that the 
veteran was described as having "spondylolisthesis, Grade 1 
(minimal), (low back pain)", and was placed on restricted 
classification and assignments.  The form noted an assignment 
limitation of no duty requiring lifting over 50 pounds, in 
view of his condition.

The separation examination in December 1954 noted "[l]umbar 
lordosis - (history of spondylolisthesis - onset EPTE). 
Symptomatic, ND."  After separation, the veteran was 
transferred to the Army Reserves, and was discharged from the 
Army Reserves in January 1961.

An August 1998 note from the veteran's treating physician 
specifically listed numerous diagnoses of heart disease, 
diabetes, and advanced osteoarthritis.  No treatment for the 
back disability was specifically noted.

In a September 1998 response to the RO's request for service 
medical records, the National Personnel Records Center (NPRC) 
indicated that the service medical records were unavailable 
as fire-related.  Also, in a September 1998 letter, the RO 
informed the veteran of the unavailability of his service 
medical records, and advised him of his right to submit 
alternative documents in support of his claim, enclosing a 
partial list of the type of documents which would be 
acceptable.

The veteran underwent VA spine compensation and pension 
examination in September 1998.  He complained of daily 
intermittent low back ache, treated with adjustment of his 
spine every six weeks, and occasional muscle relaxant as 
needed.

He reported a history of a motor vehicle accident at 16 years 
old, with fracture of a bone which remained undiscovered 
until three years later.  He reported wearing a lumbar corset 
for his injuries and being accepted into the army with a 
waiver.  He asserted that contrary to its recommendation for 
light duty with a 50 pound lifting restriction, the military 
placed him in regular duties.  He also related that while in 
service, he went to sick call on several occasions and was 
given either a shot or muscle relaxant pills, with temporary 
low back pain relief. 

The examiner confirmed a diagnosis of stage I 
spondylolisthesis, lumbar degenerative joint disease (DJD).  
Minimal degenerative changes of L1 through L5, vacuum disc 
phenomenon L5-S1, and aortic calcification were also noted.

By rating decision of December 1998, the RO denied service 
connection.  The veteran appealed.

In May 1999, the veteran requested through his representative 
that a search be made for hospital records related to a 
twenty-nine day hospitalization after induction in 1952, at 
Ft. George Meade, Maryland, Army Hospital.  The RO requested 
of NPRC that a search be made for hospital records from 1952 
to 1954 that were retired to NPRC, and also requested that a 
search be made at the hospital for such records.

In response to the RO's June 1999 request for hospital 
records, a June 1999 response from the Patient Administration 
Department at Ft. Meade, Maryland, indicated that because the 
records were older than three years, they would have been 
forwarded to NPRC since the 1950's.

In September 2000, the Board remanded the case for further 
development, requesting that the RO obtain clinical records 
of hospitalization between December 1952 and January 1953 for 
Ft. George Meade Army Hospital, Maryland.  In October 2000, 
the RO requested that another search be made.  In a November 
2001 response, NPRC reported that no clinical records were 
found.


Duty to Assist

The Board is satisfied that all relevant facts have been 
properly developed and no further assistance to the veteran 
is required in order to comply with the duty to assist.  See 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), codified as amended at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West Supp. 
2001).  In this regard, the Board notes that during the 
course of this appeal the veteran was afforded a VA spine 
examination.  In addition, the record includes pertinent VA 
and private treatment records.  The RO has also made 
exhaustive efforts to obtain the veteran's missing service 
medical records and records of alleged hospitalizations.

Additionally, all facts have been sufficiently developed, and 
no further assistance to the veteran is required to comply 
with the duty to assist as mandated by the VCAA.  In this 
regard, the Board notes that by virtue of the rating 
decisions, statement of the case, and VCAA notice dated in 
March 2001, as well as other notices issued during the 
pendency of the appeal, the veteran and his representative 
have been advised of the laws and regulations governing the 
claim, and the basis for denial of the claim.  The March 2001 
letter gave notice of what evidence the appellant needed to 
submit and what evidence VA would try to obtain.  Hence, the 
veteran has been notified of what is needed to substantiate 
the claim.

The Board concludes that VA has satisfied its duties to 
notify and to assist the veteran, and further development and 
expending of VA's resources is unwarranted.  Adjudication of 
this appeal, without remand to the RO for further 
consideration under the new law, poses no risk to the 
veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  See also Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (to the same effect).


Service Connection

In general, applicable law and regulations provide that 
service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by military 
service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (2001).  That 
a condition or injury occurred in service alone is not 
enough; there must be a current disability resulting from 
that condition or injury.

Service connection may also be granted for any disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).  Establishing 
"direct" service connection for a disability which has not 
been clearly shown in service requires evidence sufficient to 
show (1) the existence of a current disability; (2) the 
existence of a disease or injury in service; and (3) a 
relationship or connection between the current disability and 
a disease contracted or an injury sustained during service. 
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(d); Cuevas v. Principi, 
3 Vet. App. 542, 548 (1992); Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992).

Arthritis, if manifested to a compensable degree within the 
first year after service, may be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307, 3.309.

With chronic disease shown as such in service so as to permit 
a finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service-connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity.  Continuity of symptomatology is required only 
where the condition noted during service is not shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned. 38 C.F.R. § 3.303(b).

Once the evidence has been assembled, the Board has the duty 
to assess the credibility and weight to be given to the 
evidence. See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997) (internal citations omitted).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant. 38 U.S.C.A. 5107; 38 C.F.R. 3.102.  To 
deny a claim on its merits, the evidence must preponderate 
against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 
(1996) (citing Gilbert, 1 Vet. App. at 54).

Additionally, applicable criteria provide that every veteran 
shall be taken to have been in sound condition when examined, 
accepted, and enrolled for service, except for defects, 
infirmities, or disorders noted at the time of examination, 
acceptance, and enrollment, or where clear and unmistakable 
evidence demonstrates that the injury or disease existed 
before acceptance and enrollment and was not aggravated by 
such service.  38 U.S.C.A. § 1111.

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease. 38 
U.S.C.A. § 1151; 38 C.F.R. § 3.306.  For wartime service or 
peacetime service after December 31, 1946, clear and 
unmistakable evidence (obvious or manifest) is required to 
rebut the presumption of aggravation where the preservice 
disability underwent an increase in severity during service.  
This includes medical facts and principles which may be 
considered to determine whether the increase is due to the 
natural progress of the condition.

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service. 38 C.F.R. § 3.306(b).  Temporary or 
intermittent flare-ups during service of a preexisting injury 
or disease are not sufficient to be considered "aggravation 
in service" unless the underlying condition, as contrasted to 
symptoms, is worsened.  Jensen v. Brown, 4 Vet. App. 304, 
306-07 (1993).

While the veteran is competent to provide evidence of visible 
symptoms, he is not competent to provide evidence that 
requires medical knowledge. See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Thus where a determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required. See Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993).  

The 1998 VA examination shows that the veteran currently has 
a low back disability of stage I spondylolisthesis with 
lumbar degenerative joint disease.  The veteran does not 
dispute that his back condition preexisted service, and the 
Board finds that the evidence clearly and unmistakable shows 
that the veteran's low back disability preexisted service.  
The Board must however determine whether or not the 
preexisting disability was aggravated by active service, as 
the veteran asserts.

Preliminarily, the Board notes that service personnel and 
medical records do not indicate that the veteran engaged in 
combat with the enemy while in service, nor does the veteran 
allege that he engaged in combat with the enemy while in 
service. 

The Board therefore finds that the veteran did not engage in 
combat with the enemy while in service, and since he did not 
engage in combat while in service, he is not entitled to the 
special considerations given combat veterans under  
38 U.S.C.A. § 1154 (West 1991).  For a noncombat veteran, 
temporary or intermittent flare-ups during service of a 
preexisting disease are not sufficient to be considered 
aggravation in service unless the underlying condition, as 
contrasted to the symptoms, has worsened. See Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991).

The record reflects that at induction the veteran's back 
condition was diagnosed as spondylolisthesis, grade I 
(minimal), (low back pain)", and recognized as a preexisting 
back disability.  The veteran has asserted that the military 
disregarded the duty assignment restrictions due to his 
preexisting back disability, and assigned him regular duties 
which aggravated his back condition.  While the Board 
recognizes that the veteran's service medical records are 
missing, yet the reconstructed record reveals no evidence to 
support this allegation.  Notably, the veteran was advised of 
his right to establish his case with alternative sources of 
evidence, and provided ample opportunity to do so.

The Board notes that the veteran has submitted no competent 
post-service medical evidence showing any complaints, 
diagnoses, or treatment of a back condition since separation 
in 1954, until 1989, some 35 years after separation.
Significantly, the preexisting back condition is noted in the 
veteran's Separation Examination as "Symptomatic, ND" 
(symptomatic non-disqualifying).  There is nothing in the 
separation examination showing worsening of the back 
condition. 

In his September 1998 VA examination, the veteran complained 
of intermittent low back ache, treated with adjustment of his 
spine every six weeks and occasional muscle relaxant as 
needed.  He also related that while in service, he went to 
military sick call on several occasions and was given either 
a shot or muscle relaxant pills, with temporary low back pain 
relief.  He described his current condition as a low degree 
of intermittent back pain.

The Board observes that these statements relate to 
symptomatic treatment and relief during service, and do not 
show a permanent worsening of the disability during service.

After careful review of the veteran's contentions and the 
medical record, the Board finds that the evidence does not 
indicate that there was an increase in severity of the 
veteran's preexisting back condition during active service.  
The temporary or intermittent flare-ups described by the 
veteran, for which he indicated treatment provided relief, 
are insufficient to be considered aggravation in service.  In 
service, and prior thereto, his spondylolisthesis was "grade 
I."  It is still "grade I."  This suggests no change in 
the underlying condition.  And the arthritic changes now 
present were not shown in service or for many years 
thereafter.

Under these circumstances, the Board finds that the 
preponderance of the evidence is squarely against the 
veteran's claim, and service connection is therefore 
unwarranted.  38 C.F.R. § 3.306(b);  Maxson v. West, 12 Vet. 
App. 453, 460 (1999).  

Since the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application.  38 
U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for stage I 
spondylolisthesis with lumbar degenerative joint disease is 
denied.


		
	J. E. Day
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

